                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL BERMAN,                                     Case No.18-cv-01060-YGR (JSC)
                                                        Plaintiff,
                                   8
                                                                                            ORDER REGRDING DISCOVERY
                                                 v.                                         DISPUTE
                                   9

                                  10     FREEDOM FINANCIAL NETWORK,                         Re: Dkt. No. 158
                                         LLC, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is the parties’ joint discovery dispute letter. (Dkt. No. 158.)

                                  14   The Court concludes that oral argument is not necessary, see N.D. Cal. Civ. L.R. 7-1(b), and rules

                                  15   as set forth below.

                                  16          1. The Court is not certain as to what the dispute, if any, under “posture” is about as there

                                  17              is no particular discovery request at issue.

                                  18          2. RFP 19: Plaintiffs request ESI regarding Fluent’s correction of an error in lead

                                  19              generation. Plaintiffs do not contend that such evidence is relevant to a claim in this

                                  20              action, but instead imply that Fluent might offer evidence of its correction as a defense.

                                  21              It should go without saying that Fluent cannot rely on evidence that it refuses to

                                  22              produce; in other words, the Court understands Fluent’s objection to production to

                                  23              mean that it does not intend to offer evidence that it corrected the identified error in

                                  24              defense of this action. If it does intend to argue that it corrected the error, then some

                                  25              (and not necessarily “all”) ESI is warranted: Plaintiffs are not required to merely accept

                                  26              Fluent’s word.

                                  27          3. RFP 22: Plaintiff seeks deposition transcripts of Fluent or its affiliates or employees

                                  28              (but not experts) in which Fluent’s lead generation was discussed. Fluent’s description
                                   1             of its practices and how it obtains consent is relevant to this action and Fluent has not

                                   2             identified any burden in production. Fluent’s objection that Plaintiffs have subpoenaed

                                   3             the transcripts from counsel involved in those other litigations turns Rule 45 on its

                                   4             head; a party is supposed to first seek discovery from an opposing party before

                                   5             burdening non-parties. Plaintiffs’ narrowed request is GRANTED. The transcripts

                                   6             shall be produced within 30 days of this Order.

                                   7         4. RPF Nos. 27 & 28: Complaints regarding campaigns other than the Freedom

                                   8             campaign are relevant to Defendants’ knowledge of the accuracy of the purported

                                   9             consents to telemarketing. Such relevance has to be weighed against the burden of

                                  10             production; yet, Defendants offer no evidence of the burden involved. Accordingly, on

                                  11             or before March 29, 2019, Defendants must specifically respond to Plaintiffs’ narrowed

                                  12             request and identify what, if anything it is willing to produce and, if not willing to
Northern District of California
 United States District Court




                                  13             produce something, offer a declaration that supports an assertion of burden. Such

                                  14             evidence should have been submitted with the letter brief and should have been part of

                                  15             the meet and confer process. The Court will nonetheless give Defendants an additional

                                  16             opportunity to meet their obligations.

                                  17

                                  18         IT IS SO ORDERED.

                                  19   Dated: March 13, 2019

                                  20
                                                                                                    JACQUELINE SCOTT CORLEY
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
